         Case 1:20-cv-00242-RC Document 119 Filed 05/03/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 COMMONWEALTH OF VIRGINIA, STATE                    )
 OF ILLINOIS, and STATE OF NEVADA,                  )
                                                    )
               Plaintiffs,                          )
                                                    )
 v.                                                 )        Case No. 1:20-cv-00242
                                                    )
 DAVID S. FERRIERO, in his official capacity        )
 as Archivist of the United States,                 )
                                                    )
                Defendant,                          )
 and                                                )
                                                    )
 ALABAMA, LOUISIANA, NEBRASKA,                      )
 SOUTH DAKOTA, and TENNESSEE,                       )
                                                    )
                Intervenor-Defendants.              )


                                     NOTICE OF APPEAL

       NOTICE IS HEREBY GIVEN that Plaintiffs the Commonwealth of Virginia, the State of

Illinois, and the State of Nevada appeal to the United States Court of Appeals for the District of

Columbia Circuit from this Court’s Order (ECF No. 116) and Memorandum Opinion (ECF No.

117), both dated March 5, 2021, granting Defendant’s motion to dismiss and Intervenor-

Defendants’ motion for summary judgment construed as a motion to dismiss.



Dated: May 3, 2021                            Respectfully submitted,


                                              COMMONWEALTH OF VIRGINIA, STATE OF
                                              ILLINOIS, and STATE OF NEVADA
       Case 1:20-cv-00242-RC Document 119 Filed 05/03/21 Page 2 of 3




KWAME RAOUL                             MARK R. HERRING
Attorney General of Illinois            Attorney General of Virginia

 By: /s/ Kathryn Hunt Muse               By: /s/ Michelle S. Kallen
KATHRYN HUNT MUSE                       MICHELLE S. KALLEN [1030497]
CHRISTOPHER WELLS                       TOBY J. HEYTENS [490314]
ELIZABETH ROBERSON-YOUNG                JESSICA MERRY SAMUELS [1552258]
Office of the Attorney General          KENDALL T. BURCHARD
100 West Randolph Street                Office of the Attorney General
Chicago, Illinois 60601                 202 North Ninth Street
(312) 814-3000 – Telephone              Richmond, Virginia 23219
(312) 814-5024 – Facsimile              (804) 786-7704 – Telephone
Kathryn.Muse@illinois.gov               (804) 371-0200 – Facsimile
Elizabeth.Roberson-Young@illinois.gov   mkallen@oag.state.va.us
Christopher.Wells@illinois.gov

Attorneys for Plaintiff                 Attorneys for Plaintiff
State of Illinois                       Commonwealth of Virginia


AARON D. FORD
Attorney General of Nevada

 By: /s/ Heidi Parry Stern
HEIDI PARRY STERN
CRAIG A. NEWBY
Office of the Attorney General
100 North Carson Street
Carson City, Nevada 89701-4717
(775) 684-1100 – Telephone
(775) 684-1108 – Facsimile
HStern@ag.nv.gov
CNewby@ag.nv.gov

Attorneys for Plaintiff
State of Nevada
         Case 1:20-cv-00242-RC Document 119 Filed 05/03/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       Pursuant to Local Rule 5.4(d), I hereby certify that on May 3, 2021, I filed this notice

electronically through the Court’s CM/ECF system, which will effect service on all counsel who

have appeared.




                                                  /s/ Michelle S. Kallen
                                                   Michelle S. Kallen

                                                 Counsel for Plaintiff
                                                Commonwealth of Virginia
